Citation Nr: 0508458	
Decision Date: 03/22/05    Archive Date: 04/01/05

DOCKET NO.  04-02 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic 
stress disorder, currently rated as 50 percent disabling.  

2.  Entitlement to a total disability rating based on 
individual unemployability.  


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel




INTRODUCTION

The veteran served on active duty from March 1966 to August 
1973.  

This matter comes before the Board of Veterans' Appeals  
(Board) from two rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

In November 2002 the RO denied the veteran's claim for an 
increased rating for posttraumatic stress disorder (PTSD).  
The veteran filed a notice of disagreement (NOD) in April 
2003 and the statement of the case (SOC) was issued in 
January 2004.  The VA From 9 was received in January 2004.  

In a May 2004 rating decision the RO denied the veteran's 
claim for a total disability rating based on individual 
unemployability (TDIU rating).  The veteran submitted a NOD 
in June 2004 and a SOC was issued in August 2004.  The VA 
Form 9 was received in September 2004.  


FINDINGS OF FACT

1.  The veteran's PTSD is not manifested by occupational and 
social impairment, with deficiencies in most areas.

2.  The veteran's service connected disabilities are PTSD 
rated as 50 percent disabling, dermatophytosis, multiple 
area, mild rated as 10 percent disabling, tinnitus rated as 
10 percent disabling, left ear tympanoplasty with left 
mastoidecteomy, due to otitis media rated as 10 percent 
disabling, bilateral hearing loss rated as 0 percent 
disabling, and residuals of a nasal bone fracture rated as 0 
percent disabling.  

3.  The veteran received a GED.  

4.  The veteran last worked on a full time basis in 1986.  

5.  The evidence does not show that the veteran's service- 
connected conditions are of such severity as to preclude 
substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 50 
percent for PTSD are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.19, 4.126, 4.130, 
Diagnostic Code 9411 (2004).

2.  The criteria for a TDIU are not met.  38 U.S.C.A. § 5107  
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating For PTSD 

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2004).  When rating the 
veteran's service-connected disability, the entire medical 
history must be borne in mind.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Where there is a question as to which 
of two disability evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2004).  Since the issue in this case is entitlement to 
an increased rating, the present level of the disability is 
the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign a rating based on all the evidence 
of record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  When 
evaluating the level of disability from a mental disorder, 
the rating agency will consider the extent of social 
impairment, but shall not assign a rating solely on the basis 
of social impairment.  See 38 C.F.R. § 4.126.  

The veteran's PTSD is currently rated as 50 percent disabling 
under Diagnostic Code 9411.  Occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships calls for a 50 percent evaluation.  38 C.F.R. § 
4.130, Diagnostic Code 9411.  

Occupational and social impairment, with deficiencies in most 
areas, such as work, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective  
relationships necessitates a 70 percent evaluation.  38 
C.F.R. § 4.130, Diagnostic Code 9411.  

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name 
warrants a 100 percent evaluation.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.

The October 2002 VA examination report revealed a Global 
Assessment of Functioning (GAF) score of 50 related to the 
PTSD.  A GAF score is highly probative as it relates directly 
to the veteran's level of impairment of social and industrial 
adaptability, as contemplated by the rating criteria for 
mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 
(1994).  Nevertheless, an examiner's classification of the 
psychiatric impairment at the moment of examination by words 
or by a GAF score, is to be considered, but is not 
determinative of the percentage of VA disability rating to be 
assigned; the percentage evaluation is to be based on all the 
evidence that bears on occupational and social impairment.  
38 C.F.R. § 4.126.  A GAF score of 41-50 contemplates serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social or occupational functioning (e.g., no friends, unable 
to keep a job).  See DSM-IV at 44-47.  

In this case, service connection for PTSD was first 
established by a February 1995 rating, and assigned a 10 
percent disability evaluation, effective from March 1994.  
After reviewing additional VA hospital and treatment records, 
the schedular evaluation for the veteran's PTSD was increased 
to 30 percent in a November 1995 rating action.  This 
increase was made effective from March 1994.  In the same 
decision, the veteran also was awarded temporary total 
ratings under the provisions of 38 C.F.R. § 4.29 for his 
periods of hospitalization in excess of 21 days in 1995.  
These temporary total ratings were for the periods from 
February 1995 to May 1995, and from August 1995 to October 
1995.  In a May 2001 rating decision, following a review of 
recent treatment records, the veteran's disability evaluation 
for PTSD was increased to 50 percent effective from April 
2000.  

In September 2002, the veteran filed an informal claim for an 
increased rating for his PTSD, and it is from this claim that 
the current appeal arose.  In connection with this claim, the 
veteran's current treatment records were obtained, and he was 
examined for VA purposes.  The treatment records, dating from 
October 2001, reflect outpatient visits by the veteran of 
approximately three times per year.  These almost uniformly 
show the veteran described as alert, with no suicidal or 
homicidal ideation, or paranoia.  They also show that prior 
to 2003, the veteran's mood was typically described as 
unremarkable.  Records dated in 2003, and 2004, on the other 
hand, reflect the veteran was apparently considered angry 
with a labile affect.  At the same time, however, it was 
noted that he either was not feeling well generally (with a 
cough), or was upset about back pain complaints that he 
perceived were not being adequately addressed.  In other 
words, these were not unprovoked instances of irritability.  
Further, while these records document that the veteran was 
having sleep problems with nightmares, they also document 
that the veteran's sleep problems include sleep apnea.  

When examined for VA purposes in October 2002, the veteran 
was described as oriented to person, place, time and 
situation.  He considered his neighbor to be his friend, and 
he reported that he feels close to his wife.  His speech was 
clear, coherent and goal directed, and while at first, he 
reported hearing voices inside his head, he then indicated 
that these could be his own thoughts.  He denied experiencing 
visual hallucinations, and there was no indication that he 
was responding to internal stimuli during the interview.  He 
denied holding any bizarre delusional beliefs, or paranoid or 
grandiose thoughts.  The veteran did report on-going use of 
alcohol and marijuana, which he indicated he also used prior 
to service.  

The veteran's range of affect was noticeably restricted, and 
when asked about his mood, he responded, "little depressed, 
I stay that way".  He reported that he felt depressed for 
"years" and when asked to estimate his level of depression 
on a scale of 10 with 10 being the most severe level, he said 
that it had been at about an 8 for the last two weeks.  

The veteran reported that he got three to fours hours of 
sleep in a 24 hour period and said that he took medication to 
help him get this amount of sleep, as otherwise he believed 
he would get even less.  He also reported that his energy was 
poor for "quite a while" but could not be more specific.  
When asked about his appetite, he responded "it comes and 
goes, most of the time, for quite a while" but again he was 
unable to be mores specific.  

The veteran also reported that his self-esteem had been poor 
since Vietnam and he suffered from "survivor guilt".  When 
asked about anhedonia, he said that the only thing he enjoyed 
was playing with his dogs, and when asked about his outlook 
towards the future, he responded, "I don't have one."  
While the veteran denied current suicidal ideation, when 
asked about possible past thoughts of harming himself, he 
responded "within the last couple of months just want to 
give up, I don't want to wake up, I don't see no reason to go 
on".  When asked about prior suicide attempts, he reported 
overdosing a couple of times and on another occasion he said 
he cut his wrist, and in fact he had faint horizontal scars 
on his wrist.  He said that his most recent attempt to harm 
himself occurred in either 2000 or 2001 when he overdosed.  
He said that he did this because "I was just so depressed, I 
didn't want to go on".  He said that his neighbor found him 
and took him to the hospital.  

The Axis I diagnoses following this examination were PTSD; 
alcohol abuse; cannabis abuse; and major depressive disorder, 
provisional.  The examiner also commented that the veteran's 
depression appeared to be secondary to his PTSD, but observed 
that it was unclear how the veteran's alcohol and cannabis 
abuse were related to the veteran's PTSD, since the veteran 
reported using these substances prior to his military 
service.  

The forgoing record does not reflect that during the appeal 
period the veteran had symptoms of, or symptoms similar to, 
suicidal ideation, obsessional rituals, illogical, obscure or 
irrelevant speech, near continuous panic or depression that 
affected his ability to function; or unprovoked irritability 
and violence.  While he apparently had some thoughts of self 
harm as reflected in the October 2002 examination report, he 
nevertheless specifically denied suicidal ideation at that 
time.  This is consistent with the outpatient treatment 
records dated since October 2001.  (The veteran's last 
suicide attempt was more than one year prior to his current 
claim.)  Likewise, although the veteran apparently 
experiences on-going depression, the evidence does not 
reflect this affects his ability to function, and he 
maintains a friendship with a neighbor, and feels close to 
his wife.  His ability to establish and maintain effective 
relationships (although few) appears intact.  Further, the 
veteran's speech has been described as clear, and coherent, 
he holds no bizarre delusional beliefs and there have been no 
reported instances of unprovoked irritability with periods of 
violence.  

Under these circumstances, it is the Board's conclusion that 
the symptoms the veteran has demonstrated do no approximate 
those contemplated for a 70 percent evaluation.  Accordingly, 
his appeal is denied.  


II.  Entitlement to TDIU 

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of a service-connected disabilities: Provided 
that, if there is only one such disability, this disability 
shall be ratable at 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a).  
Substantially gainful employment is defined as work which is 
more than marginal and which permits the individual to earn a 
living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  

To establish a total disability rating based on individual 
unemployability, there must be an impairment so severe that 
it is impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  In 
reaching such a determination, the central inquiry is whether 
the veteran's service-connected disabilities alone are of 
sufficient severity to produce unemployability.  Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).  

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation; provided that permanent 
total disability shall be taken to exist when the impairment 
is reasonably certain to continue throughout the life of the 
disabled person.  38 C.F.R. § 4.15.  

The veteran's service connected disabilities are PTSD rated 
as 50 percent disabling, dermatophytosis, multiple area, mild 
rated as 10 percent disabling, tinnitus rated as 10 percent 
disabling, left ear tympanoplasty with left mastoidecteomy, 
due to otitis media rated as 10 percent disabling, bilateral 
hearing loss rated a 0 percent disabling, and residuals of a 
nasal bone fracture rated as 0 percent disabling.  He has a 
combined rating of 60 percent, which does not meet the 
schedular criteria for consideration of a TDIU rating under 
38 C.F.R. § 4.16(a).  

For a veteran to prevail on a claim based upon 
unemployability, it is necessary that the record reflect some 
factor, which places the case in a different category than 
other veterans with equal rating of disability.  Van Hoose v. 
Brown, 4 Vet. App. 361 (1993).  The question is whether the 
veteran is capable of performing physical and mental acts 
required by employment, not whether the veteran can find 
employment.  Id.  

In this case, the evidence shows that the veteran has been 
not been employed on a full time basis since 1986.  However, 
he last worked on a part time basis in 1994.  He indicates on 
the application for compensation for unemployability that he 
received his GED.  

In October 1996 the Social Security Administration (SSA) 
concluded that the veteran was disabled based on his PTSD, 
with periodic exacerbations which involved abuse of drugs and 
alcohol.  Thus, the veteran's use of drugs and alcohol 
affected his employability.  As indicated in the previous 
section of this decision, however, the veteran is not service 
connected for disability arising from his abuse of alcohol or 
drugs.  His abuse of these substances pre-dated his military 
service.  Since non-service connected disability may not be 
considered in determining entitlement to TDIU benefits, the 
SSA conclusion the veteran could not work, which was based in 
part on impairment from non-service connected disability, 
does not require an award of VA TDIU benefits.  [It is also 
significant to note that the United States Court Of Appeals 
For Veterans Claims has held that SSA decisions are not 
controlling for VA purposes.  See Collier v. Derwinski, 1 
Vet. App. 413 (1991); Murincsak v. Derwinski, 2 Vet. App. 363 
(1992); Masors v. Derwinski, 2 Vet. App. 181 (1992); Brown v. 
Derwinski, 2 Vet. App. 444 (1992).]  

The veteran's service connected multiple area 
dermatophytosis, is apparently asymptomatic as no skin 
symptoms were identified on the August 2003 physical 
examination.  At the same time, veteran's ear canals and 
hearing were normal and no nasal fracture residuals were 
identified.  Recent VA medical records also do not show that 
the veteran was seen for complaints of tinnitus.  

Based on the foregoing, the Board concludes that while the 
veteran obviously has significant impairment as reflected in 
his 60 percent evaluation, that evaluation already 
contemplates considerable loss of working time from those 
disabilities.  Given that, and the findings set out above, 
the Board views the evidence as failing to show the veteran 
is unemployable due to his service connected disabilities.  
Therefore, the claim for TDIU benefits is denied.  

III.  Duties to notify and assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2004)).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals of Veterans Claims (Court) stated 
that, under the VCAA, the Secretary must provide notice that 
informs the claimant of any information and evidence not of 
record which is necessary to substantiate the claim, 
information and evidence which VA will seek to provide, the 
information and evidence which the claimant is expected to 
provide and request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  38 
C.F.R. § 3.159(b)(1); see 38 U.S.C. § 5103A(g).

VA satisfied these duties by means of letters to the veteran 
from the RO dated in September 2002 and March 2004 which 
addressed what the evidence must show to establish 
entitlement; what information or evidence was still needed 
from the appellant; what the appellant could do to help with 
the claim; VA's duty to assist the appellant to obtain 
evidence for the claim; and what had been received.  In this 
way, VA has satisfied its notice requirements including 
advising the veteran to submit all pertinent evidence he 
possesses.  

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), also 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  That was accomplished in this case.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  The RO has obtained the veteran's service medical 
records and his post service VA medical records and SSA 
records.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  The appellant was afforded a VA medical examination 
in connection with this claim.  Therefore, the Board 
concludes that no further assistance to the veteran is 
required.  

After reviewing the record, the Board is satisfied that all 
relevant facts with respect to the claim in the instant case 
have been properly developed.  Under the circumstances of 
this case, a remand would serve no useful purpose.  Moreover, 
given the completeness of the present record which shows 
substantial compliance with the notice and assistance 
provisions of the new legislation the Board finds no 
prejudice to the appellant by proceeding with appellate 
review.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).


ORDER

A disability rating greater than 50 percent for PTSD is 
denied.

Entitlement to TDIU is denied.



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


